FILED
                             NOT FOR PUBLICATION                             JUL 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NATHAN SPENCER,                                  No. 09-55583

               Plaintiff - Appellant,            D.C. No. 3:08-CV-00416-JM-JMA

  v.
                                                 MEMORANDUM *
MORRIS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Nathan Spencer, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust

administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.

§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal for failure to exhaust, and for clear error its factual

determinations, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and we

affirm.

       The district court properly dismissed the action because Spencer failed to

exhaust administrative remedies prior to filing suit. See Woodford v. Ngo, 548

U.S. 81, 93-95 (2006) (holding that “proper exhaustion” under section 1997e(a) is

mandatory and requires adherence to administrative procedural rules); see also

McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2002) (per curiam) (inmates are

required to exhaust administrative remedies prior to filing suit in federal court).

       Spencer’s remaining contentions are unpersuasive.

       AFFIRMED.




                                             2                                       09-55583